        3:19-cv-03142-CSB-EIL # 20                   Page 1 of 2                                              E-FILED
                                                                          Monday, 05 August, 2019 04:52:49 PM
                                                                                  Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


SPEECH FIRST, INC.,
                                        Plaintiff,


v.                                                         Case No. 19-cv-3142


TIMOTHY L. KILLEEN, et al.,

                                     Defendants.


     PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE UNDER SEAL

        Pursuant to Local Rule 5.10(A)(2), Plaintiff respectfully requests leave to file under seal certain

portions of its Reply in Support of its Motion for a Preliminary Injunction (“Reply”). Defendants do

not oppose this request. In support of this Motion, Plaintiff states as follows.

        1.      On July 22, 2019, Defendants filed a motion for leave to file under seal certain material

they claimed contained confidential student information that may implicate the Family Educational

Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232g, and related regulations, 34 C.F.R. § 99. See

Doc. 16.

        2.      The Court granted Defendants’ motion on July 24, 2019.

        3.      In its Reply, Plaintiff discusses information that Defendants have filed under seal.

Accordingly, Plaintiff now seeks leave to file limited portions of its Reply under seal.

        4.      Pursuant to Local Rule 5.10(A)(2), an unredacted version of the Reply will be

submitted under a separate docket event for the Court’s review, and will be served pursuant to Local

Rule 5.10(A)(3). A redacted version of the Reply will be filed on the public docket.
        3:19-cv-03142-CSB-EIL # 20             Page 2 of 2



        For the foregoing reasons, Plaintiff respectfully requests that the Court grant this Motion and

enter an order allowing Plaintiff to file the redacted portions of the Reply under seal.



                                                       Respectfully submitted,

  Dated: August 5, 2019                                 /s/ J. Michael Connolly tn

                                                       William S. Consovoy
                                                       J. Michael Connolly
                                                       Cameron T. Norris
                                                       CONSOVOY MCCARTHY PLLC
                                                       1600 Wilson Blvd., Suite 700
                                                       Arlington, VA 22209
                                                       (703) 243-9423
                                                       will@consovoymccarthy.com
                                                       mike@consovoymccarthy.com
                                                       cam@consovoymccarthy.com

                                                       Counsel for Plaintiff Speech First, Inc.




                                                   2
